 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Delton Prescott, Jr.,                               No. CV-18-00932-PHX-NVW (BSB)
10                           Petitioner,
                                                         ORDER
11   v.                                                  and
12                                                       DENIAL OF CERTIFICATE OF
     Carla Hacker-Agnew, et al.,
                                                         APPEALABILITY AND IN FORMA
13                           Respondents.                PAUPERIS STATUS
14
            Pending before the Court is the Report and Recommendation (“R&R”) of
15   Magistrate Judge Bridget S. Bade (Doc. 16) regarding petitioner’s Petition for Writ of
16   Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that
17
     the Petition be denied. The Magistrate Judge advised the parties that they had fourteen
18   days to file objections to the R&R. (R&R at 21 (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ.
19   P. 6, 72). Petitioner filed objections dated January 17, 2019 (Doc. 17).
20
            The Court has considered the objections and reviewed the Report and
21   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
22   the court must make a de novo determination of those portions of the Report and
23
     Recommendation to which specific objections are made). The Court agrees with the
24   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
25   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
26
     636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
27   the findings or recommendations made by the magistrate”).
28
 1
            Petitioner’s Motion for Evidentiary Hearing says only, “Should the court have any
 2
     question on these matters, the Petitioner would request an evidentiary hearing.” (Doc. 18
 3
     at 4). Petitioner does not state any basis for an evidentiary hearing, what facts would be
 4
     resolved at such hearing, or why such a hearing is not barred by 28 U.S.C. § 2254(e)(2).
 5
            IT IS THEREFORE ORDERED that Report and Recommendation of the
 6
     Magistrate Judge (Doc.16) is accepted.
 7
            IT IS FURTHER ORDERED that the Motion for Evidentiary Hearing (Doc. 18) is
 8
     denied.
 9
            IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
10
     Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc.
11
     1). The Clerk shall terminate this action.
12
            IT IS FURTHER ORDERED a request for a certificate of appealability and leave
13
     to proceed in forma puaperis on appeal is denied because appellant has not shown that
14
     “jurists of reason would find it debatable whether the petition states a valid claim of the
15
     denial of a constitutional right and that jurists of reason would find it debatable whether
16
     the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,
17
     484 (2000); see also 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler, 132 S. Ct. 641, 648
18
     (2012); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
19
            Dated this 28th day of January, 2019.
20
21
22
23
24
25
26
27
                                                  -2-
28
                                                     
